Citation Nr: 0012429	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  92-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of patello-femoral syndrome, bilaterally, rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1987.  

The issue of an increased rating for dementia associated with 
alcohol dependence is no longer on appeal, as a total (100 
percent) rating has been assigned that disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Following appropriate notice, the veteran failed to report 
for VA rating examinations scheduled pursuant to his claim in 
September 1997 and in July 1998, without good cause shown; he 
had been fully advised of the consequences of his failure to 
report.  


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for patello-
femoral syndrome, bilaterally, is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.655 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.655 (1999).

Pursuant to 38 C.F.R. § 3.655, when the claimant without good 
cause fails to report for examination in connection with a 
claim for an increased evaluation, the claim will be denied.  
However, the Secretary must show a lack of good cause for 
failing to report.  Further, VA has a duty to fully inform 
the veteran of the consequences of the failure to undergo the 
scheduled examination.  The RO must comply with all 
notification requirements regarding the duty to report and 
the failure to report for examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In the Board's July 1997 remand, it was pointed out that 
additional clinical information was needed to properly 
evaluate the knee disability at issue.  A complete updated 
rating examination was requested.  The veteran also was 
advised at that time of the consequences under 38 C.F.R. 
§ 3.655 if he failed to report.  

The requested rating examination was first scheduled for 
September 1997 and the veteran failed to report after 
appropriate notification was sent to his address of record, 
which has not changed.  After the veteran was advised by the 
RO in April 1998 as to this failure to report and the 
consequences thereof, he responded in May 1998 that he did 
not have an appointment.  Thereafter, the RO rescheduled him 
for the needed examination in July 1998.  This was sent to 
his unchanged address of record and he again failed to 
report.  He has never offered any reason/cause for his 
failures to report.  He has been fully notified of the 
consequences of such failure, without good cause shown, under 
38 C.F.R. § 3.655.  The Remand informed him of the 
consequences of the failure to report.  Under these 
circumstances the force of applicable legal criteria 
necessitates the denial of his claim for an increased 
evaluation for patello-femoral syndrome, bilaterally.  

Lastly, the Board notes that the appeal does not stem from 
the original claim for compensation.  Rather, he has 
challenged the evaluation assigned, which is part of the 
downstream issues of a claim for compensation.  Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997). 




ORDER

An increased rating for patello-femoral syndrome, 
bilaterally, is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



